         Case
          Case1:20-cr-00406-KMW
                1:20-cr-00406-KMW Document
                                   Document3233 Filed
                                                 Filed02/04/21
                                                       02/05/21 Page
                                                                 Page11of
                                                                        of11
LAW OFFICES OF
LONDON & ROBIN
                                                                                     99 PARK AVENUE
IRA D. LONDON (ret.)                                                                  SUITE 2600
AVROM ROBIN                                                             NEW YORK, NEW YORK 10016
                                                                                         TEL: 2 12-68.'l-Sooo
                                                                                         FAX: 212-68.'l-9422
                                                                          EMAIL: avrom@mindspring.com
                                                                             a.robin@londonrobin.com


 February 4, 2021
                                                                    !    USDCSDNY
 VIAECF                                                                 .DOCUMENT
                                                                         ELECTRONICALL y FILED
The Honorable Kimba M. Wood                                             DOC #:, _ _ _- r ~ - -
United States District Judge
United States Courthouse
                                                                        DA TF. F1 LED: d..    I~ l d--{
500 Pearl Street
New York, NY 10007-1312



                               Re: United States v. Benjamin Mekawy
                                   20-CR-406 (KMW)

Dear Judge Wood:

        I write on behalf of my client, Benjamin Mekawy, to request that Your Honor direct th8
return of Mr. Mekawy's passport, which is currently in the custody of the United States Pretrial
Service Office, SONY, to me.
                                                                                                                ba.....+t/-
       Mr. Mekawy is presently serving his term of probation, imposed by your Honor at
sentence on December 11, 2020.

        I will hold Mr. Mekawy's passport for safekeeping until he is able to travel again.

        I appreciate the Court's consideration.


Respectfully submitted,



AVROM ROBIN

Cc: AUSA Scott Hartman (via ECF)                            'W•                                         ,
                                                       - -~·· '-~ ~-- ~ ' _. -=....
                                                                              V)\, _=..:•~ ~~ ~-~"-62_1) _,d-___,
                                                                                                              \
                                                            1¥-)           b~ I) E'Rtb
